In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1176 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

OSCAR F. ORONA‐IBARRA,  
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
           No. 14‐CR‐10050 — Joe Billy McDade, Judge. 
                     ____________________ 

    ARGUED OCTOBER 28, 2015 — DECIDED AUGUST 3, 2016 
                ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
   WOOD, Chief Judge. It is a crime for a noncitizen who has 
previously been removed to reenter the United States without 
the permission of the Attorney General. 8 U.S.C. § 1326(a). A 
person commits this crime in any location in the United States 
where  she  is  “found.”  Id.  §  1326(a)(2).  Another  statute  pro‐
vides  that  venue  in  these  cases  is  proper  wherever  in  the 
2                                                      No. 15‐1176 

United States the violation may occur or where the accused 
person “may be apprehended.” 8 U.S.C. § 1329.  
    Illegal re‐entry is a “continuing offense” that is committed 
from  the  moment  the  defendant  reenters  the  country  until 
federal immigration agents gain actual (not just constructive) 
knowledge of her presence, her identity, and her unlawful im‐
migration status. United States v. Rodriguez‐Rodriguez, 453 F.3d 
458,  461  (7th  Cir.  2006).  The  violation  occurs  in  any  place 
where the defendant is located at the time federal immigra‐
tion officials catch up with her, regardless of whether the de‐
fendant entered that district voluntarily. United States v. Her‐
rera‐Ordones, 190 F.3d 504, 509 (7th Cir. 1999).  
    Oscar  Orona‐Ibarra  is  a  noncitizen  who  reentered  the 
country after removal, in violation of section 1326. He was ar‐
rested on unrelated charges in Texas and was “found” by fed‐
eral immigration officials while in custody in Texas. Federal 
officials then transferred him from Texas to the Central Dis‐
trict of Illinois, where he ultimately was charged with violat‐
ing section 1326. We hold that this district was not a permissi‐
ble  venue,  because  he  did  not  commit  any  element  of  the 
crime there: he did not reenter the country in Illinois, he was 
not “found” in Illinois, and he was not “apprehended” in Illi‐
nois.  We  therefore  reverse  the  district  court’s  judgment  and 
remand for further proceedings.  
                                  I 
    The  facts  are  uncontested.  Orona‐Ibarra  is  a  citizen  of 
Mexico who was living in the United States without proper 
authorization to do so. In 2006, federal  agents  in Illinois  ar‐
rested  him  for  attempting  to  deliver  cocaine.  On  March  23, 
2007, he pleaded guilty to possession of cocaine with intent to 
No. 15‐1176                                                           3 

distribute. The federal district court for the Central District of 
Illinois sentenced him to 54 months’ imprisonment followed 
by  four  years  of  supervised  release.  On  July  14,  2010,  after 
serving his prison term, he was removed to Mexico. A condi‐
tion  of  his  supervised  release  was  that  he  not  return  to  the 
United States.  
   Orona‐Ibarra chose to flout this requirement. He reentered 
the United States without a proper visa on October 10, 2012, 
near  Hidalgo,  Texas,  which  is  in  the  Southern  District  of 
Texas. He did not stay below the radar for long: on April 23, 
2013, Texas state officials arrested him for possessing mariju‐
ana. He pleaded guilty and the state court sentenced him to 
nine  months’  imprisonment.  He  was  incarcerated  at  Pam 
Lyncher  State  Jail,  which  also  is  in  the  Southern  District  of 
Texas. 
    While he was in prison, federal officials from Immigration 
and  Customs  Enforcement  (ICE),  an  agency  of  the  U.S.  De‐
partment  of  Homeland  Security,  discovered  him  and  inter‐
viewed him on October 22, 2013. Orona‐Ibarra admitted in a 
sworn statement that he had been removed in 2010, and that 
he unlawfully reentered the United States in 2012. Based on 
this information, ICE lodged a detainer with the Texas state 
authorities. See 8 C.F.R. § 287.7 (authorizing immigration de‐
tainers). The detainer stated that Orona‐Ibarra was present in 
the United States in violation of 8 U.S.C. § 1326 and requested 
that  the  state  transfer Orona‐Ibarra  to  ICE  custody  once  his 
Texas prison term was completed. (ICE seems to have been 
aware  that  Orona‐Ibarra  was  back  in  the  United  States  as 
early  as  April  2013,  when  he  was  arrested.  The  record  in‐
cludes an ICE detainer filed on April 22, 2013; it does not re‐
flect how ICE learned  of  Orona‐Ibarra’s presence. We focus 
4                                                         No. 15‐1176 

on  the  October  22,  2013  interview  and  subsequent  detainer 
because there is no dispute that ICE officials met with Orona‐
Ibarra in person and that Orona‐Ibarra signed a sworn state‐
ment at that time. The difference in dates is irrelevant to our 
analysis.) 
   Shortly after ICE filed this detainer, Orona‐Ibarra’s federal 
probation  officer  in  the  Central  District  of  Illinois  became 
aware of his presence in the country. On November 21, 2013, 
that  officer  filed  a  petition  to  revoke  Orona‐Ibarra’s  super‐
vised release based on the illegal reentry. 
     On  January  16,  2014,  Orona‐Ibarra  completed  his  Texas 
sentence.  Rather  than  being  released,  he  was  immediately 
transferred  into  the  custody  of  the  U.S.  Marshals  Service, 
which delivered him to federal prison in Illinois to resolve the 
pending  petition  to  revoke  his  supervised  release.  While 
Orona‐Ibarra was in federal custody in Illinois, ICE re‐lodged 
the same detainer, this time with federal officials in Illinois. 
On May 14, 2014, the district court for the Central District of 
Illinois sentenced Orona‐Ibarra to time served for his super‐
vised release violation and transferred him to ICE’s custody. 
    A grand jury promptly charged Orona‐Ibarra in the Cen‐
tral  District  of  Illinois  with  unlawful  reentry  in  violation  of 
8 U.S.C. § 1326. Orona‐Ibarra moved to dismiss his indictment 
for  improper  venue.  (He  erroneously  cited  Federal  Rule  of 
Criminal Procedure 12(b)(2), which covers dismissals for lack 
of jurisdiction, rather than Rule 12(b)(3)(A)(i), the venue rule. 
We  disregard  this  technical  error.)  The  district  court  denied 
his  motion.  Orona‐Ibarra  then  pleaded  guilty  to  unlawful 
reentry,  reserving  his  right  to  appeal  the  court’s  ruling  on 
venue. On January 28, 2015, Orona‐Ibarra was sentenced to 48 
No. 15‐1176                                                               5 

months in prison. He now appeals from the court’s rejection 
of his venue challenge.  
                                     II 
     For venue to be proper, “[t]he government must establish, 
by  a  preponderance  of  the  evidence  …  that  the  offense  oc‐
curred  in  the  district  in  which  it  was  brought.”  Herrera‐Or‐
dones, 190 F.3d at 509. Where the facts are contested, we re‐
view the evidence “in the light most favorable to the govern‐
ment” to determine if “the government proved by a prepon‐
derance of the evidence that the crimes occurred in the district 
charged.” Id. (internal quotation marks omitted). In this case, 
the facts are uncontested; we have before us only a question 
of  law,  which  we  consider  de  novo.  United  States  v.  Palumbo 
Bros., 145 F.3d 850, 860 (7th Cir. 1998). 
                                     A 
    “The Constitution twice safeguards the defendant’s venue 
right”: in Article III and again in the Sixth Amendment. United 
States  v.  Cabrales,  524  U.S.  1,  6  (1998).  Article  III,  Section  2, 
Clause 3, mandates that “Trial of all Crimes … shall be held 
in the State where the said Crimes shall have been commit‐
ted[.]”  U.S.  CONST.  art.  III,  §  2,  cl.  3.  The  Sixth  Amendment 
specifies  that  “the  accused  shall  enjoy  the  right  to  a  speedy 
and public trial, by an impartial jury of the State and district 
wherein the crime shall have been committed[.]” Id. amend. 
VI. Federal Rule of Criminal Procedure 18 “echoes the consti‐
tutional commands,” Cabrales, 524 U.S. at 6, by providing that 
“the  government  must  prosecute  an  offense  in  a  district 
where the offense was committed,” FED. R. CRIM. P. 18. 
   As  the  Supreme  Court  has  explained,  “[q]uestions  of 
venue in criminal cases … are not merely matters of formal 
6                                                       No. 15‐1176 

legal procedure. They raise deep issues of public policy in the 
light of which legislation must be construed.” United States v. 
Johnson, 323 U.S. 273, 276 (1944). While the Supreme Court has 
not  “set  forth  …  a  comprehensive  discussion  of  the  values 
protected by the constitutional venue provisions,” it has iden‐
tified some. United States v. Muhammad, 502 F.3d 646, 651 (7th 
Cir. 2007). These include “the protection of a defendant from 
prosecution in a place far from his home and the support sys‐
tem that is necessary to mount an adequate defense.” Id. (cit‐
ing United States v. Cores, 356 U.S. 405, 407, 410 (1958)). As Jus‐
tice Story explained, the Constitution’s venue provisions “se‐
cure  a  party  accused  from  being  dragged  to  a  trial  in  some 
distant state … subjected to the verdict of mere strangers … 
who may … cherish animosities or prejudices against him.” 
Joseph Story, Commentaries on the Constitution § 925 (Carolina 
Academic Press reprint 1987) (1833). Further, “a trial in a dis‐
tant state” could result in “oppressive expenses” or “the ina‐
bility  of  procuring  proper  witnesses  to  establish  his  inno‐
cence.” Id.; see also United States v. Palma‐Ruedas, 121 F.3d 841, 
848  (3d  Cir.  1997)  (Alito,  J.,  dissenting)  (discussing  Justice 
Story’s  Commentaries),  rev’d  sub  nom.  Rodriguez‐Moreno,  526 
U.S. 275, 279 (1999). 
    Given the nature of the right, “there is no … mechanical 
test to determine constitutional venue. Rather, the test is best 
described as a substantial contacts rule that takes into account 
… the site of the defendant’s acts, the elements and nature of 
the crime, the locus and effect of the criminal conduct, and the 
suitability of [the] district … for fact‐finding.” Muhammad, 502 
F.3d at 652 (internal quotation marks omitted). These are real 
limitations: the Court has cautioned that “venue provisions in 
Acts of Congress should not be so freely construed as to give 
the  Government  the  choice  of  ‘a  tribunal  favorable’  to  it.” 
No. 15‐1176                                                           7 

Travis v. United States, 364 U.S. 631, 634 (1961) (quoting John‐
son, 323 U.S. at 276). 
    Many  offenses  touch  more  than  one  district.  For  these, 
Congress may, consistently with the Constitution, authorize 
venue in any district where conduct that is part of the offense 
occurred. See Rodriguez‐Moreno, 526 U.S. at 279; Cores, 356 U.S. 
at  408;  Armour  Packing  Co.  v.  United  States,  209  U.S.  56,  76 
(1908). This is reflected in 18 U.S.C. § 3237, which is the default 
venue statute. It states: “[e]xcept as otherwise expressly pro‐
vided  by  enactment  of  Congress,  any  offense  against  the 
United States begun in one district and completed in another, 
or committed in  more than one district,  may  be  inquired  of 
and prosecuted in any district in which such offense was be‐
gun, continued, or completed.” 18 U.S.C. § 3237(a).  
     To  determine  if  Congress  created  a  continuing  or  multi‐
district  offense,  courts  consult  the  specific  venue  statute  if 
there is one, and “‘the nature of the crime alleged and the lo‐
cation of the act or acts constituting it.’” Cores, 356 U.S. at 407–
08 (quoting United States v. Anderson, 328 U.S. 699, 703 (1946)). 
If  Congress  “is  found  to  have  created  a  continuing  offense, 
‘the  locality  of  (the)  crime  shall  extend  over  the  whole  area 
through which the force propelled by an offender operates.’” 
Id.  at  408  (alteration  original)  (quoting  Johnson,  323  U.S.  at 
275).
    Here, Congress created the crime of unlawful reentry after 
deportation  (now  removal),  8  U.S.C.  §  1326,  and  enacted  a 
specific venue provision for that crime, 8 U.S.C. § 1329. Any 
noncitizen  who  previously  has  been  deported  who  “enters, 
attempts to enter, or is at any time found in, the United States” 
without  the  permission  of  the  Attorney  General  commits  a 
crime.  8  U.S.C.  § 1326(a)(2).  Venue  for  the  prosecution  is 
8                                                        No. 15‐1176 

proper “at any place in the United States at which the viola‐
tion may occur or at which the person charged with a viola‐
tion under section … 1326 of this title may be apprehended.” 
Id. § 1329.  
    We have held that the language “at any time found in[] the 
United  States”  in  section  1326  creates  a  continuing  offense. 
Rodriguez‐Rodriguez, 453 F.3d at 461. It follows that a defend‐
ant may be “found” in multiple locations, and venue will be 
proper  in  any  of  them.  Id.;  Herrera‐Ordones, 190  F.3d  at  511. 
(Other circuits take a different view. See, e.g., United States v. 
Hernandez, 189 F.3d 785, 790 (9th Cir. 1999) (holding that de‐
fendant  is  “found”  only  in  the  first  place  apprehended).)  A 
defendant is “found” for purposes of section 1326 when fed‐
eral  authorities  actually  discover  her  physical  presence,  her 
identity, and her status as a noncitizen who reentered in vio‐
lation of section 1326—constructive knowledge is insufficient. 
United States v. Are, 498 F.3d 460, 465–66 (7th Cir. 2007); Her‐
rera‐Ordones,  190  F.3d  at  510.  We  also  use  this  definition  of 
“found” to pinpoint when the statute of limitations begins to 
run for section 1326 violations. See Are, 498 F.3d at 462 (statute 
of limitations begins to run when immigration officials obtain 
actual knowledge of section 1326 violation); Rodriguez‐Rodri‐
guez, 453 F.3d at 461 (same); United States v. Lopez‐Flores, 275 
F.3d 661, 663 (7th Cir. 2001) (“The date of discovery … may 
bear  on  the  running  of  the  statute  of  limitations.”);  but  see 
United States v. Gordon, 513 F.3d 659, 664 (7th Cir. 2008) (col‐
lecting cases from other circuits adopting contrary rules). 
                                  B 
   There  is  no  question  that  Orona‐Ibarra  was  “found”  in 
Texas on October 22, 2013. In his interview with ICE, he pro‐
No. 15‐1176                                                           9 

vided his real name, admitted that he previously had been re‐
moved, and that he reentered the United States in violation of 
section 1326. Since then, ICE has had actual knowledge of his 
presence in the country, his identity, and his illegal status. The 
immigration detainer filed in Texas shows as much. There is 
also  no  dispute  that  Orona‐Ibarra  has  continuously  been  in 
custody from the time of his arrest in April 2013 until now: he 
was transferred from Texas state custody to federal custody, 
and then the U.S. Marshals delivered him to federal officials 
in Illinois. After he was sentenced to time served by the fed‐
eral  court  in  Illinois,  he  was  transferred  into  ICE’s  custody, 
where he remains. This case therefore presents the question 
whether a defendant who was “found” by ICE in Texas, and 
has never left custody since then, can be “found” again in any 
state to which the federal authorities decide to move him. In 
particular, we must decide whether the fact that Orona‐Ibarra 
was moved to Illinois by the Marshals to answer for his viola‐
tion  of  supervised  release  (all  the  while  under  the  ICE  de‐
tainer),  rather  than  directly  by  ICE  for  the  immigration  of‐
fense, makes a difference.  
    Our first stop is the text of sections 1326 and 1329. As we 
noted, section 1329 permits prosecutions to “be instituted at 
any place in the United States [1] at which the violation may 
occur or [2] at which the person charged with a violation” of 
section 1326 “may be apprehended.” The place where the “vi‐
olation  may  occur”  is  defined  by  section  1326:  anywhere  in 
the United States where the defendant “enters, attempts to en‐
ter, or is … found.”  
    Of those possibilities, the only two relevant to this case are 
whether Orona‐Ibarra was “apprehended” in the Central Dis‐
trict  of  Illinois  or  whether  his  crime  “occurred”  there.  (The 
10                                                       No. 15‐1176 

government  does  not  argue  that  he  either  entered  or  at‐
tempted  to  enter  through  Central  Illinois.)  To  “apprehend” 
someone is to arrest him for a crime. The term harks back to 
late  Middle  English,  when  the  word  “apprehend”  meant  to 
“grasp, get a hold of.” NEW OXFORD AMERICAN DICTIONARY 77 
(3d ed. 2010). Orona‐Ibarra was not apprehended in the Cen‐
tral District of Illinois—he was transferred there, while in fed‐
eral custody, after he wrapped up his legal problems in Texas. 
In order for venue to be proper in the Central District of Illi‐
nois, therefore, the crime must have “occurred” there. 
    Orona‐Ibarra’s crime “occurred” where he “enter[ed]” or 
“attempt[ed] to enter” the United States: in the Southern Dis‐
trict of Texas. It also “occurred” in any place where he was 
“found”—that  is,  when  federal  authorities  actually  discov‐
ered his physical presence, identity, and immigration status. 
Herrera‐Ordones, 190 F.3d at 510; Are, 498 F.3d at 465–66. There 
is no dispute that Orona‐Ibarra was “found” in the Southern 
District  of  Texas.  The  question  is  whether  he  was  “found” 
again (without being lost or free in the meantime) in the Cen‐
tral District of Illinois.  
    The  government  says  yes:  it  interprets  “found”  to  mean 
any place where one might lay eyes on the person, regardless 
of  how  she  came  to  a  district.  But  such  an  interpretation  of 
sections  1326  and  1329  would  read  all  limitations  on  venue 
out of the statute. It would be contrary to the “cardinal prin‐
ciple of statutory construction that a statute ought … to be so 
construed that … no clause, sentence, or word shall be super‐
fluous, void, or insignificant.” TRW Inc. v. Andrews, 534 U.S. 
19, 31 (2001) (internal quotation marks omitted). We decline 
to read these words in a manner that runs so counter to ordi‐
nary rules of statutory interpretation.  
No. 15‐1176                                                        11 

    A  more  modest  version  of  the  government’s  position 
would attach weight to the fact that it was the Marshals, not 
ICE,  who  moved  Orona‐Ibarra  from  Texas  to  Illinois.  The 
Marshals  took  that  step  not  for the  purpose  of  facilitating  a 
prosecution under 8 U.S.C. § 1326, but instead to force Orona‐
Ibarra to answer for his violations of his conditions of super‐
vised release related to his drug conviction. One could then 
argue  that  Orona‐Ibarra  was  not  arrested  for  his  8  U.S.C. 
§ 1326 violation until he reached Illinois, and was transferred 
to ICE custody.  
    Perhaps if the record showed that ICE had no knowledge 
of  his  presence  in  the  country  and  only  gained  actual 
knowledge after Orona‐Ibarra was back in Illinois, this point 
would have some force. But nothing of the kind occurred. ICE 
signified that it had “found” Orona‐Ibarra when it lodged its 
detainer  in  the  Texas  court;  that  detainer  was  transferred  to 
the  Illinois  court  at  roughly  the  same  time  as  Orona‐Ibarra 
was moved. This is not surprising, given the fact that ICE and 
the Department of Justice work closely together. ICE enters its 
detainers and administrative arrest warrants (both of which 
were issued for Orona‐Ibarra) into the FBI’s National Crime 
Information Center database. See ICE, Law Enforcement Sup‐
port Center, www.ice.gov/lesc (last visited Aug. 3, 2016; 11:50 
AM) (describing the ways in which ICE provides immigration 
information to other federal, state, and local law enforcement 
agencies). For Orona‐Ibarra, the record demonstrates that ICE 
obtained the information necessary to determine his identity 
and unlawful immigration status through the FBI’s databases, 
and,  through  its  detainers,  it  kept  a  continuing  “hold”  on 
Orona‐Ibarra from the time it discovered him in Texas until 
the immigration prosecution began. To use the statutory term, 
Orona‐Ibarra was “found” in Texas, regardless of the offense 
12                                                          No. 15‐1176 

that  led  to  his  initial  arrest,  and  that  is  what  matters  under 
8 U.S.C. § 1326. Once ICE found him and kept him under con‐
tinuous control through the detainer, it did not need to “re‐
find” him in Illinois when he was moved there.  
     This is enough, in our view, to hold ICE jointly responsible 
for Orona‐Ibarra’s move to Illinois, and to evaluate his venue 
claim  on  that  basis.  The  dissent  argues  that  because  an  ICE 
detainer does not compel local law enforcement to hold any‐
one in custody, see Galarza v. Szalczyk, 745 F.3d 634 (3d Cir. 
2014), we must consider Orona‐Ibarra’s move from Texas to 
Illinois as if it were freely made. But our decision does not rest 
on the belief that it was ICE that had Orona‐Ibarra in custody 
from the time when he was “found” in Texas, or that ICE has 
the  power  to  force  either  Texas  or  Illinois  to  hold  him.  The 
statutory term is “found,” not “held.” It is thus enough that 
Orona‐Ibarra was actually “found” by ICE in Texas, and that 
he has been in custody (whether by ICE, or the Marshals, or 
by  state  authorities)  since  that  time  with  ICE’s  full 
knowledge—in other words, that he was never “lost” by ICE 
such that he could be “found” again. Thus we have no disa‐
greement with Galarza. 
    This  position  is  consistent  with  holdings  from  our  sister 
circuits.  For  instance,  the  rule  in  the  Fifth  Circuit  is  that  “a 
previously deported alien is ‘found in’ the United States when 
his physical presence is  discovered and noted by the immi‐
gration authorities, and the knowledge of the illegality of his 
presence, through the exercise of diligence typical of law en‐
forcement authorities, can reasonably be attributed to the im‐
migration  authorities.”  United  States  v.  Ramirez‐Salazar,  819 
F.3d 256, 258 (5th Cir. 2016). The Third Circuit has noted that 
the  immigration  authorities  may  “find”  a  person  in  a  state 
No. 15‐1176                                                       13 

prison; it mentions nothing about an additional requirement 
of an arrest. See United States v. Dixon, 327 F.3d 257, 259 (3d 
Cir. 2003) (citing United States v. Salazar‐Robles, 207 F.3d 648, 
650 (9th Cir. 2000)). Once the alien is arrested for an immigra‐
tion offense, all doubt is removed over the question whether 
he has been “found,” but that is not the only way to demon‐
strate this fact. An immigration detainer from ICE can do the 
job just as well.  
    The constitutional directives expressed in Article III  and 
the  Sixth  Amendment  also  inform  our  interpretation  of  the 
venue  question  Orona‐Ibarra  has  presented.  If  we  interpret 
section  1329  too  broadly,  then  nothing  would  prevent  the 
government  from  transporting  an  alien  it  found  or  appre‐
hended to  any  of the  94 federal districts  in  the country and 
then  charging  him  with  illegal  re‐entry.  The  government 
might want to move all section 1326 prosecutions to a district 
known for friendly courts. Or it might wish to create a cen‐
tralized processing and deportation center and prosecute all 
section 1326 violations there. Under its broader theory of sec‐
tion 1329, there is nothing to stop it from doing so.  
    Such a regime would raise grave constitutional concerns. 
This is precisely the scenario of “being dragged to a trial in a 
distant state” that the Constitution was designed to prevent. 
Story, Commentaries. How could the accused “mount an ade‐
quate  defense,”  in  a  far‐flung  place  where  she  has  no  wit‐
nesses  or  support  system?  Muhammad,  502  F.3d  at  651.  The 
pro‐prosecution attitude the government might be shopping 
for may be one of the pre‐existing “animosities or prejudices” 
that concerned Justice Story. Story, Commentaries. “[W]here a 
statute  is  susceptible  of  two  constructions,  by  one  of  which 
grave and doubtful constitutional questions arise and by the 
14                                                      No. 15‐1176 

other  of  which  such  questions  are  avoided,  our  duty  is  to 
adopt the latter.” Jones v. United States, 529 U.S. 848, 857 (2000) 
(internal  quotation  marks  omitted);  see  also  Bond  v.  United 
States, 134 S. Ct. 2077, 2087 (2014) (employing constitutional 
avoidance).  The  well‐established  canon  of  constitutional 
avoidance supports our reluctance to interpret section 1329 as 
the government has urged.  
    Earlier decisions support the approach we have outlined. 
United States v. Herrera‐Ordones addressed the question when 
federal officials have “found” a person within the meaning of 
section  1326.  190  F.3d  at  504.  In  that  case,  Herrera‐Ordones 
reentered the United States after being removed. Id. at 506. He 
was arrested by state officials in Elkhart, Indiana, which is in 
the  Northern  District  of  Indiana,  for  an  unrelated  crime.  Id. 
When  he  was  interviewed  by  federal  immigration  officials 
(from the legacy Immigration and Naturalization Service, or 
INS), he gave a false name and false social security number. 
Id. The ruse worked, briefly. Because of the false information, 
INS failed to find any files indicating that he had violated sec‐
tion 1326. Id. at 506–07. Herrera‐Ordones was later transferred 
to a state facility in the Southern District of Indiana. Id. at 507. 
While in custody there, INS discovered his true identity and 
saw that he had violated section 1326. Id. INS then filed a de‐
tainer.  Id.  at  507–08.  We  held  that  venue  was  proper  in  the 
Southern District (rather than the Northern District, where he 
was  first  apprehended)  because  he  was  actually  “found”  in 
the Southern District. Id. The fact that he was transferred there 
involuntarily was of no moment: he had demonstrated suffi‐
cient mens rea to commit the crime by choosing to reenter the 
country. Whether he specifically intended to enter the South‐
ern  District  of  Indiana  was  irrelevant  to  whether  he  was 
properly “found” there. Id. at 511.  
No. 15‐1176                                                         15 

   We  also  underscored  the  distinction  between  actual 
knowledge versus constructive knowledge of a section 1326 
violation  in  United  States  v.  Rodriguez‐Rodriguez.  453  F.3d  at 
458.  In  that  case,  Rodriguez‐Rodriguez  had  reentered  the 
United States after removal, in violation of section 1326. Id. at 
459.  He  was  arrested  by  Texas  state  police  for  speeding.  Id. 
Unlike Herrera‐Ordones, Rodriguez‐Rodriguez gave his real 
name  and  other  identifying  information.  Id.  at  460.  He  was 
then  transferred  to  state  custody  in  Wisconsin  on  an  open 
warrant.  Id.  at  459.  Wisconsin  alerted  federal  officials to  his 
identity  and  immigration  status,  and  he  was  then  charged 
with violating section 1326. Id.  
    He argued that he was “found” in Texas, not Wisconsin, 
because  federal  authorities  should  have  discovered  his  pres‐
ence when he was arrested in Texas. Id. Because he gave ac‐
curate  identifying  information,  he  continued,  his  case  was 
distinguishable  from  Herrera‐Ordones.  We  were  not  per‐
suaded  by  this  argument.  Instead,  we  said,  constructive 
knowledge  is  insufficient  for  a  defendant  to  be  “found”  for 
the purposes of section 1326. Id. at 461. This does not preclude 
venue in multiple districts, in an appropriate case. To the con‐
trary, we have acknowledged that “venue may be laid wher‐
ever the alien is located in fact, and as often as he is located, 
whether or not better coordination and diligence would have 
alerted federal officials to his presence and status earlier and 
elsewhere.” Id. at 461. 
    Orona‐Ibarra’s  situation  is  unlike  either  Herrera‐Or‐
dones’s  or  Rodriguez‐Rodriguez’s.  ICE  actually  “found” 
Orona‐Ibarra in October 2013, when ICE officials gained ac‐
tual knowledge of his presence, identity, and immigration sta‐
tus after interviewing him. Being “found” under section 1326 
16                                                         No. 15‐1176 

is a continuing offense. Rodriguez‐Rodriguez, 453 F.3d at 461. 
But  continuing  offenses  may  end  at  some  point.  For  the  of‐
fense created by section 1326, that point is “when the defend‐
ant  is  arrested  for  the  offense.”  United  States  v.  Lopez‐Flores, 
275 F.3d at 663. In other words, the continuing offense stops 
when the defendant is “found” and in custody.  
    We  recognize  that  because  a  defendant  may  be  “found” 
repeatedly, see Rodriguez‐Rodriguez, 453 F.3d at 460, a defend‐
ant  who  is  released  from  custody  could  be  “found”  again. 
And a defendant in custody could be transferred to multiple 
locations, if she has not yet been “found” by federal immigra‐
tion officials (for example, because they have not discovered 
her true identity or they are misled about her immigration sta‐
tus). But it makes no sense to say that the defendant’s offense 
continues throughout her custody. It ends when the govern‐
ment  has  her  in  custody  and  the  competent  immigration 
agency knows both who she is and what her true immigration 
status is.  
                                   III 
     Oscar Orona‐Ibarra was in custody from the moment he 
was “found” by ICE in Texas through the moment he pleaded 
guilty in Illinois to violating section 1326. He has been in con‐
tinuous  custody  (whether  state  or  federal)  since  his  release 
from  the  Texas  prison.  The  federal  government  was  inti‐
mately  involved  in  controlling  the  manner  of  his  custody 
from the time when ICE filed a detainer with Texas in 2013. 
Because Orona‐Ibarra was “found” in Texas and then trans‐
ferred by federal officials to Illinois, he committed no conduct 
element  of  the  offense  in  Illinois  nor  was  he  apprehended 
there. Therefore we hold that venue in the Central District of 
Illinois is not proper under 8 U.S.C. § 1329.  
No. 15‐1176                                                         17 

    We leave the question of relief to the district court on re‐
mand. Orona‐Ibarra has sought dismissal of the indictment, 
but the Ninth Circuit in the similar case of United States v. Her‐
nandez had before it a motion either to dismiss or in the alter‐
native to transfer venue. 189 F.3d at 787. If there is no express 
request  for  transfer,  as  in  this  case,  the  question  arises 
whether a defendant’s motion under Federal Rule of Criminal 
Procedure 12(b)(3)(A)(i) implicitly includes a transfer request 
for purposes of Rule 21(b). That question has not been briefed 
before us, however, and so we express no view on the possi‐
bility of transfer rather than dismissal. 
    We end on a practical note. Our ruling should not impose 
any special hardship on the government. Because section 1326 
is a continuing offense, should Orona‐Ibarra be released in Il‐
linois, unless he manages to leave the United States immedi‐
ately, he may be rearrested and this time “found” in Illinois. 
(We offer no opinion on the question whether there is such a 
thing as a bad‐faith release designed to last only minutes.) Al‐
ternatively, it is likely that the government can re‐indict him 
in  a  proper  district  (such  as  the  Southern  District  of  Texas, 
where he was discovered and apprehended).  
   We  REVERSE  the  district  court’s  denial  of  Orona‐Ibarra’s 
motion to dismiss for improper venue, and REMAND for fur‐
ther proceedings consistent with this opinion.  
18                                                      No. 15‐1176 

    EASTERBROOK,  Circuit  Judge,  dissenting.  An  alien  who 
reenters the United States after being removed may be prose‐
cuted wherever that crime occurs, 8 U.S.C. §1329—which un‐
der  8  U.S.C.  §1326(a)(2)  means  wherever  he  is  “found.” 
Orona‐Ibarra was prosecuted in the Central District of Illinois, 
and in any normal usage he was “found” there. True, he had 
been found earlier in Texas (where he was in custody on state 
charges), but he was also found in Illinois. Because the crime 
is a continuing offense, an alien can be found more than once. 
United  States  v.  Rodriguez‐Rodriguez,  453  F.3d  458  (7th  Cir. 
2006). That’s what happened to Orona‐Ibarra. 
    My  colleagues  worry  that  reading  “found”  to  mean 
“wherever the alien happens to be” would allow federal offi‐
cials to cart an alien to whatever district they think is likely to 
impose the longest sentence. I agree with the majority that a 
person who is continuously in the custody of immigration of‐
ficials is not subject to nationwide venue—though that’s not 
what  happened  to  Orona‐Ibarra.  Instead  of  worrying  about 
what might happen to someone else, let’s work through what 
actually happened to Orona‐Ibarra. 
    Orona‐Ibarra  reentered  the  United  States  by  stealth.  He 
was arrested by Texas, for a state offense, and prosecuted in 
state  court.  Federal  immigration  officials  lodged  a  detainer 
with  Texas,  but  this  detainer  did  not  tell  Texas  what  to  do 
when  Orona‐Ibarra’s  nine‐month  sentence  expired.  It  just 
asked  for  notice  of  his  impending  release.  It  said:  “IT  IS 
REQUESTED THAT YOU: … Notify this office of the time of 
release at least 30 days prior to release or as far in advance as 
possible.” Indeed, federal regulations define immigration de‐
tainers as requests rather than commands. 8 C.F.R. §287.7(a) 
No. 15‐1176                                                     19 

(“The detainer is a request that such agency [the one with cus‐
tody] advise the Department [of Homeland Security], prior to 
release of the alien, in order for the Department to arrange to 
assume custody, in situations when gaining immediate phys‐
ical custody is either impracticable or impossible.”). See also 
Arizona v. United States, 132 S. Ct. 2492, 2507 (2012) (describing 
immigration detainers under 8  U.S.C.  §1357(d)  as requests); 
Galarza v. Szalczyk, 745 F.3d 634 (3d Cir. 2014) (so holding). 
   The United States is a party to the Interstate Agreement on 
Detainers and might have tried to use it to compel Texas to 
surrender Orona‐Ibarra for prosecution, but the United States 
did not invoke the Agreement—likely because Orona‐Ibarra 
had not yet been charged with a federal crime, so his situation 
was  outside  the  scope  of  Article  IV(a),  which  applies  only 
when  “an  untried  indictment,  information,  or  complaint  is 
pending” against the person. Nor did a federal judge issue a 
writ of habeas corpus ad prosequendum, a command lying out‐
side the Agreement. See United States v. Mauro, 436 U.S. 340 
(1978). 
   The  detainer,  based  as  it  was  on  immigration  officials’ 
knowledge that Orona‐Ibarra had no right to be in the United 
States, meant that he had been “found” in Texas. But given the 
holding of Rodriguez‐Rodriguez, that did not prevent him from 
being found again in another state. 
    To say that §1326 creates a continuing offense is not to say 
for how long the offense continues. We held in United States v. 
Lopez‐Flores, 275 F.3d 661 (7th Cir. 2001), following decisions 
of at least four other circuits, that the offense ends once the 
alien has been arrested for the §1326 offense. That did not oc‐
cur when Texas arrested Orona‐Ibarra for a drug crime. Nor 
did it occur at the next step, when Texas turned Orona‐Ibarra 
20                                                     No. 15‐1176 

over to the Marshals Service. It took him into custody because 
his illegal reentry and drug offense in Texas violated the con‐
ditions of his supervised release from an earlier sentence im‐
posed by the Central District of Illinois following conviction 
for another drug crime. Once Orona‐Ibarra was in Illinois, the 
district  court  revoked  his  supervised  release  and  sentenced 
him to time served. Only then was he arrested and charged 
with  the  §1326  offense—and  he  was  prosecuted  in  the  only 
district where he was arrested for that crime. Putting Rodri‐
guez‐Rodriguez together with Lopez‐Flores shows that venue in 
Illinois is proper. 
     My  colleagues  say  that  they  accept  the  holdings  of  both 
Rodriguez‐Rodriguez and Lopez‐Flores, but their opinion has a 
different focus. Lopez‐Flores tells us that the crime continues 
until arrest for the §1326 offense. Over the course of the ma‐
jority opinion, arrest morphs into custody, and then custody 
morphs into control—so that if federal officials control an alien 
in District A, even when someone else has custody, the United 
States can’t prosecute him in District B for a violation of §1326. 
Yet to say that X has control over Y is not to say that X has 
arrested Y for a particular crime, the issue that matters under 
Lopez‐Flores.  Anyway,  I  don’t  see  how  immigration  officials 
had control of Orona‐Ibarra before the revocation of his super‐
vised release in Illinois. To repeat, an immigration detainer is 
nothing but a request to a coordinate sovereign for timely no‐
tice of an impending release. The majority’s statement that im‐
migration  officials  “kept  [Orona‐Ibarra]  under  continuous 
control through the detainer” (opinion at 12) treats an immi‐
gration detainer as something it isn’t. If we treat an immigra‐
tion detainer as what it purports to be (and what Galarza held 
it to be), it should not affect the permissible venue of a crimi‐
nal prosecution. 
No. 15‐1176                                                      21 

   But suppose we equate the detainer with custody. There 
remains  the  holding  of  United  States  v.  Herrera‐Ordones,  190 
F.3d  504  (7th  Cir.  1999).  Herrera‐Ordones  was  arrested  in 
Northern Indiana, then moved by federal officials to Southern 
Indiana. We held that venue was proper in Southern Indiana 
because that’s where the arrest for the §1326 violation occurred. 
(True,  federal  agents  weren’t  sure  that  a  §1326  prosecution 
was  proper  until  Herrera‐Ordones  got  to  Southern  Indiana, 
but the critical point is that the Southern District of Indiana 
was where the immigration arrest occurred.) So even on the 
assumption  that  Orona‐Ibarra  was  in  federal  “custody”  or 
“control” in Texas, he was not under arrest for the §1326 of‐
fense until he got to Illinois. He was therefore “found” in the 
Central District of Illinois, and venue was proper there. 
    Orona‐Ibarra  was  present  in  Illinois  because  a  district 
judge decided to enforce the supervised‐release portion of an 
earlier sentence for a drug crime, not because the Executive 
Branch set out to manipulate venue for an immigration crime. 
A claim of manipulation would be more plausible if, after fi‐
nally gaining custody of Orona‐Ibarra in Illinois, immigration 
officials had hauled him back to Texas.